IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10434
                         (Summary Calendar)



SONYA LASHAWN CHAPMAN,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Director, Texas
Department of Criminal Justice -
Institutional Division, ET AL.,

                                         Defendants,

WAYNE SCOTT, Director, Texas
Department of Criminal Justice -
Institutional Division; R. THOMAS,
Assistant Warden; A. COLLINS,
Correctional Officer III; MCDUFFY,
Captain,
                                         Defendants-Appellees.
                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                           2:98-CV-333
                      --------------------
                         August 17, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Sonya Lashawn Chapman, Texas prisoner #

544798, argues that the district court erred in dismissing some of

her claims made in a 42 U.S.C. § 1983 complaint as frivolous or for

failure to state a claim on which relief can be granted.   Chapman


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
argues that she was demoted to a lower classification status and

was placed in close custody as the result of being charged with

three unwarranted major disciplinary violations.                     Chapman further

contends     that    Director       Scott       and   Warden    Thomas   acted      with

deliberate indifference to the excessive penalties imposed by

denying     her   grievances    and     ignoring        her    written   complaints.

Chapman also asserts that the district court erred in denying her

claims of retaliation and conspiracy based on her allegations being

vague and conclusional.

      We review dismissals based on frivolousness for an abuse of

discretion.       We conduct a de novo review of a decision to dismiss

for failure to state a claim.               See Talib v. Gilley, 138 F.3d 211,

213 (5th Cir. 1998); Ruiz v. United States, 160 F.3d 273, 274 (5th

Cir. 1998).

       It is not clear whether Chapman lost any good-time credits as

a direct result of the disciplinary action taken against her.

Even assuming that she lost good time, however, she is not entitled

to   seek   damages    under    §    1983       until   she    has   shown   that   her

conviction    in    the   disciplinary          proceeding     has   been    expunged,

reversed, or otherwise set aside. See Edwards v. Balisok, 520 U.S.
641, 648 (1997).

      Chapman’s allegation that she was denied due process in

connection with the disciplinary proceedings fails to support an

arguable constitutional claim.               Placement of a prisoner in close

custody is not an atypical or significant hardship when considered

in relation to the normal incidents of prison life and thus does


                                            2
not implicate a liberty interest.            See Sandin v. Conner, 515 U.S.
472, 484 (1995).       Consequently, such placement does not give rise

to protection by the Due Process Clause. Neither does Chapman have

a   protected    liberty    or    property    interest    in    her   custodial

classification.    See Wilson v. Budney, 976 F.2d 957, 958 (5th Cir.

1992).

         Chapman’s complaints about the outcome of the grievance

proceedings do not implicate the Constitution.                 See Martinez v.

Griffin, 840 F.2d 314, 315 (5th Cir. 1988).            Insofar as she alleges

that the supervisory officials acted with deliberate indifference

to the imposition of an excessive penalty, Chapman has failed to

allege an arguable Eighth Amendment claim because she has not

asserted that the conditions in close custody deprived her of

life’s basic necessities.         See Harper v. Showers, 174 F.3d 716,

719-20 (1999).

      Neither    has    Chapman     proffered     an    arguable      claim   of

retaliation, because she failed to allege a chronology of events

giving rise to an inference that disciplinary charges were filed

against her in retaliation for her exercising a constitutional

right.   See Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995).

Chapman’s allegations of a conspiracy are conclusional and do not

give rise to an inference that the defendants had agreed to punish

Chapman unlawfully.      See Russell v. Millsap, 781 F.2d 381, 383 (5th

Cir. 1985).




                                       3
     The district court did not abuse its discretion or err in

dismissing Chapman’s complaints either as frivolous or for failure

to state a claim on which relief can be granted.

     Chapman’s argument that the case must be remanded to the

district court for the entry of a judgment pursuant to Fed. R. Civ.

P. 54(b) or 58 is frivolous.   This case is in the proper procedural

status for review.   See Burge v. Parish of St. Tammany, 187 F.3d
452, 467 (5th Cir. 1999).

Affirmed.




                                  4